EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Steven Hurles on March 17, 2022.
The application has been amended as follows: 
Canceled claims 8 and 12.
	Amended claim 1 as follows:
1. (Currently Amended) A ball socket assembly, comprising:
	a housing comprising an inner bore extending along a central axis between a first open end and a second end, wherein the first open end defines a first shoulder;
	said inner bore comprising a first diameter portion adjacent said first open end and a larger diameter portion adjacent said second end, wherein a second shoulder separates said first diameter portion and said larger diameter portion;
	a ball stud, said ball stud having a ball portion and a shank portion;
	said ball portion being disposed in said inner bore of said housing and said shank portion extending out of said inner bore through said first open end;

	a second bearing disposed in said inner bore having a second bearing surface which is in direct contact with said ball portion of said ball stud and captured within said inner bore via said second end of said housing;
	a radial ring sandwiched between said second shoulder and said second bearing and being in contact with an equator of said ball portion of said ball stud; and
	said second bearing being clamped between said second end and said radial ring and being made of a monolithic piece of spring material and having a single gap and is flexed to preload said second bearing against said ball portion and to preload said radial ring against said second shoulder without any additional springs or other spring components. 
	Amended claim 2 as follows:
2. (Currently Amended) The ball socket assembly of claim 1 wherein said second bearing surface of said second bearing extends at a generally constant angle relative to said central axis where it contacts said ball portion of said ball stud.
Amended claim 9 as follows:
9. (Currently Amended) The ball socket assembly as set forth in claim 1 wherein      
said second end of said housing is further defined as a 
Amended claim 11 as follows:
11. (Currently Amended) The ball socket assembly as set forth in claim 1 wherein said second bearing surface includes a plurality of lubrication grooves.
	Amended claim 13 as follows:
13. (Currently Amended) A method of making a ball socket assembly, comprising the steps of:
            providing a housing that has an inner bore that extends along a central axis between a first open end and a second end, wherein said first open end defines a first shoulder;
            said inner bore comprising a first diameter portion adjacent said first open end and a larger diameter portion adjacent said second end, wherein a second shoulder separates said first diameter portion and said larger diameter portion;
            inserting a first bearing that has a first bearing surface into said inner bore of said housing,contacting said first shoulder and being made of a monolithic piece of a spring material;
            inserting a ball portion of a ball stud into the inner bore of the housing and establishing direct contact between the ball portion and the first bearing surface of the first bearing, wherein a shank portion of said ball stud extends out of said inner bore through said first open end;
            inserting a radial ring into the inner bore of the housing against said second shoulder and into contact with an equator of the ball portion of the ball stud;
and capturing said second bearing within said inner bore via said second end of said housing, the second bearing having a pair of end faces that are spaced from one another by a gap, the second bearing having a second bearing surface in contact with the ball portion of the ball stud, and wherein said second bearing is clamped between said second end of said housing and said radial ring and said radial ring is sandwiched between said second shoulder and said second bearing; and
            flexing 
	Inserted new claim 16 as follows:
16. (New) The method as set forth in claim 13 wherein the second bearing further comprises a single gap and comprising flexing the second bearing radially outwardly to preload the second bearing surface against the ball portion of the ball stud.

Allowable Subject Matter
Claims 1-4, 6, 9-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Bland et al. (GB-1019966) in view of Townsend (US 3,168,339) discloses the claimed ball socket assembly with the exception of wherein the housing has a first diameter portion and a larger diameter portion, wherein a second shoulder separates 
There is no teaching or suggestion, absent Applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the combination of Bland and Townsend to have the above mentioned elemental features. Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619